Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00421-CR

                            EX PARTE Reginald I. BAILEY aka Ray Hill

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 17, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On July 2, 2013, relator Reginald I. Bailey a.k.a. Ray Hill filed an original proceeding,

complaining about his underlying felony conviction. In 1991, relator was convicted of aggravated

sexual assault of a child and was sentenced to ninety-nine years’ confinement. On April 30, 1992,

this court affirmed the judgment in Cause No. 04-91-00588-CR. Therefore, relator’s felony

conviction became final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2012); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
1
 This proceeding arises out of Cause No. 1990CR7309, styled The State of Texas v. Reginald Bailey, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Terry McDonald presiding.
                                                                                   04-13-00421-CR


481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to

challenge a final felony conviction.”). Because the relief sought in relator’s petition relates to

post-conviction relief from an otherwise final felony conviction, we are without jurisdiction to

consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.


                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-